This is an appeal from a decree of the Municipal Court of the city of Providence, the Court of Probate of said city, dismissing the petition of the appellant for leave to adopt Charles Moore Sheldon, "a male child of William H. Sheldon," born May 4, 1848. The petition was dismissed by the court below because it was of the opinion that it has jurisdiction only to grant leave to adopt infant or minor children. We think this opinion is correct, inasmuch as the language of Pub. Stat. R.I. cap. 164, which confers or denies the jurisdiction and prescribes the course of procedure, seems to us to be intended to apply only in respect of infant or minor children. It is true the word "child" is sometimes applied indifferently to adults and minors, but more frequently only to minors. We can but think that if the General Assembly had intended to have the jurisdiction extend to adults, it would have used language somewhere in the chapter clearly importing the intent. The decree of the court below is affirmed.